Case 2:20-cv-00031-JRS-MJD Document 13 Filed 11/05/20 Page 1 of 4 PageID #: 68




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

TALON ROPER,                                          )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:20-cv-00031-JRS-MJD
                                                      )
RICHARD BROWN,                                        )
                                                      )
                              Respondent.             )


            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       The petition of Talon Roper for a writ of habeas corpus challenges a prison disciplinary

proceeding identified as WVE 19-11-0068. Dkt. 1. The respondent has responded, dkt. 10, and the

petitioner replied, dkt. 11. For the reasons explained in this Entry, Ms. Roper's habeas petition

must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).


                                                 1
Case 2:20-cv-00031-JRS-MJD Document 13 Filed 11/05/20 Page 2 of 4 PageID #: 69




        B.       The Disciplinary Proceeding

        On November 22, 2019, Officer Butler wrote a conduct report that charged Mr. Roper with

class B offense 235, fleeing or resisting staff in the performance of duties. Dkt. 10-1. The conduct

report stated:

        On the above date and time [11-22-19 at 1440 pm] I C/O M. Butler was assigned
        to the North Yard. I observed Roper, Talon #211154 walking in front of FHU
        returning from Muslim service. Roper #211154 resides in G421 and is supposed to
        use the center sidewalk when returning to the housing unit. I C/O Butler walked up
        to Roper and asked for his I.D. Roper stated "I'm not giving you my I.D.["] and
        kept on walking. I again asked for the I.D. and Roper stopped, started argueing with
        me and still refused to give me his I.D. At this time Sgt. A. Chambers walked up
        and told Roper to turn around. Sgt. Chambers placed Roper in mechanical retraints
        and escorted him back to cell #421 in GHU.

Dkt. 10-1 (errors in original).

        Mr. Roper was advised of his disciplinary process rights on November 27, 2019, pleaded

not guilty, requested one witness, M. Woods, and asked for the definition of the charge to be in

evidence at the hearing. Dkt. 10-2.

        A hearing was held on December 3, 2019. Dkt. 10-4. Mr. Roper claimed at the hearing that

he never left the presence of Officer Butler and thus never fled anywhere. Id. He further stated

that he never refused to provide his identification to the officer but had said that he would not leave

the officer's presence without first getting back his identification. Id. Two offender witness

statements and one staff witness statement were received at the hearing. Dkts. 10-5, 10-6, 10-7.

        One offender said that the officer "lunged" at Mr. Roper, dkt. 10-5, which Mr. Roper

himself never claimed to have happened. That same offender said that Mr. Roper complied with

every order "except giving Ofc. Butler his I.D." Id. The other offender said that Mr. Roper

complied with the request for his identification. Dkt. 10-7. Sgt. Chambers provided a statement

that corroborated the conduct report. Dkt. 10-6.



                                                   2
Case 2:20-cv-00031-JRS-MJD Document 13 Filed 11/05/20 Page 3 of 4 PageID #: 70




       The hearing officer considered the conduct report, witness statements, and the definition

of the 235 charge in finding Mr. Roper guilty. Id. Mr. Roper was sanctioned with three months in

disciplinary restrictive status housing, which was suspended, loss of phone and email privileges,

loss of 90 days of earned credit time, and a one-step demotion in time-earning class. Dkt. 10-4.

       On appeal, the charge was modified to a 252, interfering with staff, but the sanctions were

kept the same. Dkt. 10-9.

       C.      Analysis

       Mr. Roper alleges that his due process rights were violated. His single claim is that he was

not provided an impartial decision-maker.

       "A 'sufficiently impartial' decision-maker is . . . necessary, in order to shield the prisoner

from the arbitrary deprivation of his liberties." White v. Ind. Parole Bd., 266 F.3d 759, 768 (7th

Cir. 2001). But "the constitutional standard for impermissible bias is high." Piggie v. Cotton, 342

F.3d 660, 666 (7th Cir. 2003). Hearing officers "are entitled to a presumption of honesty and

integrity" absent clear evidence to the contrary. Id.; see Perotti v. Marberry, 355 F. App'x 39, 43

(7th Cir. 2009) (citing Withrow v. Larkin, 421 U.S. 35, 47 (1975)). Hearing officers "are not

deemed biased simply because they presided over a prisoner's previous disciplinary proceeding"

or because they are employed on the prison staff. Piggie, 342 F.3d at 666. The presumption of

impartiality is overcome only in rare cases, such as when the hearing officer has been "directly or

substantially involved in the factual events underlying the disciplinary charges, or in the

investigation thereof." Id. at 667.

       Here, Mr. Roper does not allege that the hearing officer was involved in the investigation

of this case. Rather, he contends that the same hearing officer in one of Mr. Roper's previous

discipline hearings changed her finding from guilty to not guilty on the hearing report form. Dkt.



                                                 3
Case 2:20-cv-00031-JRS-MJD Document 13 Filed 11/05/20 Page 4 of 4 PageID #: 71




1-1. Although the hearing officer allegedly ruled in his favor, Mr. Roper suspects that the hearing

officer had prejudged him in the earlier case, thus making it possible that the hearing officer did

the same thing in this one. As noted above, a hearing officer is not deemed impartial merely

because she heard an inmate's prior case, especially when that hearing officer found in the inmate's

favor after hearing the evidence. Mr. Roper's theories do not rise to the level required to

demonstrate unlawful bias. There is simply no evidence of bias here. His claim fails.

       Mr. Roper was given proper notice and had an opportunity to defend the charge. The

hearing officer provided a written statement of the reasons for the finding of guilt and described

the evidence that was considered. There was sufficient evidence in the record to support the finding

of guilt. Under these circumstances, there were no violations of Mr. Roper's due process rights.

       D.       Conclusion

       For the above reasons, Mr. Roper is not entitled to the relief he seeks. His petition for a

writ of habeas corpus must be denied and the action dismissed. Judgment consistent with this

Entry shall now issue.


IT IS SO ORDERED.

       Date:    11/5/2020

Distribution:

TALON ROPER
211154
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

David A. Arthur
INDIANA ATTORNEY GENERAL
David.Arthur@atg.in.gov


                                                 4
